Citation Nr: 9919584	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing eligibility 
for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
August 1947.  He died in December 1995.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The Certificate of Death identifies the cause of the 
veteran's death as an acute myocardial infarction.

2.  At the time of death, the veteran was service-connected 
for a shell fragment wound of the right thigh with damage to 
muscle groups XIII and XIV, incomplete paralysis of the 
popliteal nerve with right foot drop, and malunion of the 
right femur with moderate knee disability.

3.  There is competent evidence that the veteran's death may 
be related to his service-connected disabilities.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES

The appellant contends that complications caused by the 
veteran's service-connected right leg disability led to his 
death.  Specifically, she believes that a blood clot may have 
caused his death.  A claimant of DIC benefits is entitled to 
service connection for cause of death if a service-connected 
or compensable disability caused, hastened, or substantially 
and materially contributed to the death.  38 U.S.C.A. 
§ 1310(b) (West 1991).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312 (1998).

The appellant appeared at a hearing before the undersigned 
Board Member in January 1999.  She testified that she had 
been a registered nurse for 45 years and that she had worked 
in the area of vascular surgery for 10 years.  She stated 
that a county coroner, with no medical expertise, had 
determined the veteran's cause of death.  She claimed that 
the veteran had no history of heart disease before his death.  
On the contrary, the leg brace, which he wore for his 
service-connected right leg disability, caused irritation, 
rubbing, and open sores.  The veteran also had lost 
circulation in the right leg and foot and his disability had 
worsened during the few years before his death.  She believed 
these conditions might have caused the development of a blood 
clot.  Moreover, she described the veteran's symptomatology 
immediately before death as being indicative of a blood clot.

Based upon the foregoing, the Board finds that the appellant 
has presented a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death, in that her 
claim is plausible, meritorious on its own, or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).


REMAND

In her June 1996 Notice of Disagreement, the appellant 
requested that the veteran's VA medical records from 1947 
through 1995 be obtained in support of her claim.  However, 
only VA outpatient records from 1995 have been associated 
with the claims file.  The VA is deemed to have constructive 
knowledge of records generated by VA and, in this case, has 
actual knowledge of the existence of those records.  As such, 
they are considered to be evidence that is of record at the 
time any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  
See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Therefore, the Board believes that it would be helpful in the 
resolution of this claim for the RO to secure the identified 
VA treatment records.  In addition, as the appellant has 
presented a well-grounded claim, the Board finds that an 
opinion by an appropriate medical specialist should be sought 
to determine whether the veteran's death may be related to 
his service-connected disabilities.

In order to give the appellant every consideration with 
respect to the present appeal, it is the opinion of the Board 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:


1.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the treatment of the 
veteran's service-connected disabilities 
and any cardiovascular disability from 
the John Cochran and Jefferson Barracks 
VA Medical Centers.

2.  Thereafter, the RO should forward the 
veteran's claims file to an appropriate 
specialist for an opinion as to whether 
it is as likely as not that the veteran's 
service-connected disabilities caused, 
hastened, or substantially and materially 
contributed to his death.  The specialist 
is requested to review all pertinent 
records in the claims file, including the 
service medical records, outpatient 
treatment records, and the medical 
opinions of all private and VA 
physicians.  The opinion must be 
supported by a written rationale and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










